UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Gemini Insurance Company,

                         Plaintiff,
                                                                        17-cv-1151 (AJN)
                 -v-
                                                                       ORDER & OPINION
  Integrity Contracting Inc.,

                         Defendant.



ALISON J. NATHAN, District Judge:

        On April 24, 2019, Plaintiff moved to voluntarily dismiss this action without prejudice

pursuant to F.R.C.P. 41(a)(2). Dkt. No. 82. Defendant filed an opposition to this motion on May

8, 2019, Dkt. Nos. 86-87, and Plaintiff filed a reply on May 15, 2019, Dkt. Nos. 88-89. Having

considered the parties' submissions and the applicable law, the Court GRANTS Plaintiffs

motion for voluntary dismissal ofthis action on the conditions outlined below.

        Under Rule 41 ofthe Federal Rules ofCivil Procedure, a plaintiff may voluntarily

dismiss a case over the objection ofa party to the case "by court order, on terms that the comi

considers proper." Fed. R. Civ. P. 41(a)(2). In the Second Circuit, "[f]actors relevant to the

consideration ofa motion to dismiss without prejudice include the plaintiffs diligence in

bringing the motion; any undue vexatiousness on plaintiffs part; the extent to which the suit has

progressed, including the defendant's effort and expense in preparation for trial; the duplicative

expense ofrelitigation; and the adequacy ofplaintiffs explanation for the need to dismiss."

Zagano v. Fordham Univ., 900 F.2d 12, 14 (2d Cir. 1990) (internal quotation marks omitted). In

general, "the presumption in this circuit is that a court should grant a dismissal pursuant to


                                                      1
4l(a)(2) absent a showing that defendants will suffer substantial prejudice as a result." Guzman

v. Hazemag US.A., Inc., 145 F.R.D. 308,309 (E.D.N.Y.1993).

       In this case, Plaintiff sought dismissal shortly after the Court's denial of both parties'

motions for summary judgment on Plaintiff's claim for rescission of an insurance policy issued

to Defendant. In Plaintiff's calculation, the costs associated with trial on the rescission action

outweigh the exposure presented by the two underlying bodily injury claims that, under the

policy, Plaintiff would be responsible for defending. See Dkt. No. 84 at 5. Accordingly,

Plaintiff has offered to discontinue the litigation of this case and assume Defendant's defense of

these two claims. See id. Though the case in not in its initial stages, Plaintiff argues that it has

brought its motion diligently, and that dismissal at this stage would avoid the significant effmi

and expense of bringing this case to trial. See id. at 7-10.

       The Comi agrees with Plaintiff that the Zagano factors weigh in favor of dismissal. First,

Plaintiff filed this motion promptly upon learning that Defendant would not consent to dismissal

in the wake of the Court's summary judgment ruling. Second, there is no evidence in the record

of any vexatious actions on the part of Plaintiff. Third, Plaintiff has filed its motion before either

paiiy has begun trial preparations. Fourth, the duplicative expense of relitigation would be

slight: though this case is beyond the summary judgment stage, there remain issues of disputed

fact that would require further dedication ofresources to resolve whether in this forum or

elsewhere. In other words, this is not a case in which "the defendant is in a position to demand

on the pleadings an opportunity to seek affirmative relief and he would be prejudiced by being

remitted to a separate action." D'Alto v. Dahan Calif., Inc., 100 F.3d 281,283 (2d Cir. 1996). In

any event, Plaintiff disavows any intention to affirmatively relitigate its claim in another forum.

See Dkt. No. 84 at 10. Fifth, Plaintiff's explanation for seeking dismissal is rational and



                                                      2
persuasive. Finally, in light of Plaintiffs agreement to defend against the personal injury

actions, it is difficult to see how Defendant would be prejudiced by the dismissal of the

rescission action. Having considered the Zagano factors, the Court concludes that dismissal is

appropriate here.

       Indeed, Defendant does not dispute that the Zagano factors favor dismissal, nor does

Defendant contest Plaintiffs factual assertions as to any of the factors. See generally Dkt. No.

87. Rather, Defendant asks that the Court condition the dismissal on ( 1) Plaintiff assuming the

defense of the two personal injury matters discussed above; and (2) Defendant being permitted to

amend its answer to include a counterclaim for declaratory judgment that Defendant is entitled to

coverage under the policy for an underlying state property damage claim. Defendant requested

coverage for the property damage claim on September 14, 2016, and Plaintiff disclaimed

coverage on November 9, 2016, pursuant to a clause in the policy called the "Earth Movement

Exclusion Endorsement". See Dkt. No. 84 at 3.

       With respect to the first condition, Plaintiff explicitly consents, agreeing to "assume

[Defendant's] defense in the Personal Injury Actions, subject to a reservation of rights,

commencing from the date of [Defendant's] initial notice of the Personal Injury Actions." Dkt.

No. 89 at 2. This condition would decrease the chance that the parties will be forced to relitigate

the rescission issue in a future proceeding, thus promoting efficiency and allaying the potential

for Defendant to be prejudiced by the dismissal. For these reasons, the Court will condition

dismissal of the complaint on Plaintiffs agreement to assume the defense of these two

underlying personal injury actions.

       As for the second condition, Plaintiff does not consent, arguing that the proposed

counterclaim is both untimely and essentially umelated to the litigation that has occurred before



                                                    3
this Court thus far. The Comi agrees with Plaintiff. The deadline for Defendant to move to

amend its answer elapsed almost two years ago. See Dkt. No. 18 at 2 (setting a deadline of July

3, 2017 for motions to amend the pleadings in this case). At present, Defendant has still not

moved to amend its answer, instead asking the Court to use its discretion to condition of

dismissal of Plaintiffs claims on the amendment of Defendant's answer. However, Defendant

makes no persuasive argument that it is entitled to this amendment to allay any prejudice or

unfairness that would result from dismissal. After all, even if the case were to remain active,

Defendant has no pending counterclaim against Plaintiff.

        In addition, the Court is unconvinced that it would be efficient to consider Defendant's

counterclaim in this proceeding, as compared to in another forum. As Plaintiff points out,

though the insurance policy at issue is the same, the proposed counterclaim involves different

factual and legal questions than those that were before the Court in the rescission action-the

Comi is entirely unfamiliar with the Earth Movement Exclusion. In short, conditioning

dismissal on allowing Defendant to plead its counterclaim now would, in essence, commence an

entirely new action that would require another period of discovery, followed in all likelihood by

another round of dispositive motions. Given the length of time that has elapsed and the dearth of

shared questions of law and fact, the Court declines to do so.

       In conclusion, this action is dismissed in its entirety without prejudice. As stipulated,

Plaintiff shall defend Defendant in the two underlying personal injury actions: Elvira

Khanazarova v. Kingsway Realty, LLC, et al. and Murad Jvfamedox v. Kingsway Realty, LLC, et

al. In addition, in the interests of efficiency and judicial economy, the Court orders that




                                                     4
discovery obtained in this action may be used in any future action related to the insurance policy

at issue in this case. 1

        The Clerk of the Court is respectfully directed to close the case.


        SO ORDERED.


 Dated: June      2019
        New York, New York


                                                                         United States District Judge




        1
            Plaintiff has consented to this condition. See Dkt. No. 89 at 5.

                                                                 5
